Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 1 o0f10. PagelD #: 74

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

AVALON HOLDINGS CORPORATION
One American Way
Warren, Ohio 44484

CASE NO.:
JUDGE:

Plaintiff,

SHIVA Y. STEIN
291 Union Street, Apartment 5E

)
)
)
)
)
)
VS. )
)
)
Brooklyn, New York 11231-4479 )

)

)

Defendant.

COMPLAINT FOR DECLARATORY JUDGMENT

 

Plaintiff Avalon Holdings Corporation, for its Complaint for Declaratory Judgment
against Defendant Shiva Y. Stein, states as follows:
PARTIES, JURISDICTION, AND VENUE

l. Plaintiff Avalon Holdings Corporation (“Avalon”) is a corporation organized and
existing under the laws of the State of Ohio with its principal place of business located at One
American Way, Warren, Ohio 44484. Avalon is a publicly traded company that is traded on the
NYSE Amex Exchange.

2. Avalon is a controlled corporation with beneficial ownership of Sixty-Seven
Percent (67%) of its voting power held by the management of Avalon in the person of Ronald E.
Klingle who is the Chairman of the Avalon Board of Directors and Avalon’s Chief Executive
Officer.

3. Defendant Shiva Y. Stein (“Stein’’) is an individual residing at 291 Union Street,
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 2 of 10. PagelD #: 75

Apartment 5E, Brooklyn, New York 11231-4479. Stein alleges that she is a beneficial minority
owner of Avalon common stock.

4. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 2201, and
2202 and 15 U.S.C. § 78aa, as this is an action for declaratory judgment arising under Section
14(a) of the Securities Exchange Act of 1934, 15 U.S.C. § 78n(a).

5. Under 28 U.S.C. §§ 2201-2202, a current, actual, and justiciable controversy
exists between Avalon and Stein concerning Stein’s rights and remedies pursuant to Section
14(a) of the Securities Exchange Act of 1934, 15 U.S.C. § 78n(a), making a declaratory
judgment appropriate. Pursuant to Section 27 of the Securities Exchange Act of 1934, 15 U.S.C.
§ 78aa(a), the “district courts of the United States . . . shall have exclusive jurisdiction of
violations of this chapter or the rules and regulations thereunder, and of all suits in equity and
actions at law brought to enforce any liability or duty created by this chapter or the rules and
regulations thereunder.”

6. This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(a), as there
is complete diversity of citizenship between Avalon and Stein and the amount in controversy
exceeds the sum or value of $75,000.

7. Venue is proper in this judicial district under 28 U.S.C. § 1391 due to, among
other reasons, a substantial part of the events or omissions giving rise to the dispute between
Avalon and Stein occurred in this judicial district. Venue is further proper in this judicial district
pursuant to Section 27 of the Securities Exchange Act of 1934, 15 U.S.C. § 78aa(a), as this
judicial district is a district where an act or transaction constituting the alleged violation of
Section 14(a) of the Securities Exchange Act of 1934, 15 U.S.C. § 78n(a), occurred; Avalon

resides in and transacts business in this district; and Stein has transacted business in this district.
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 3 of 10. PagelD #: 76

8. Stein is subject to the personal jurisdiction of this Court because, as a purported
beneficial minority owner of common stock of Avalon and by her actions in the underlying
dispute, she has transacted business with an Ohio corporation. In addition, Stein is subject to the
personal jurisdiction of this Court pursuant to the nationwide service of process provided by
Section 27 of the Securities Exchange Act of 1934, 15 U.S.C. § 78aa(a), which confers personal
jurisdiction in any district court over any defendant with minimum contacts to the United States.

FACTUAL BACKGROUND

9. Avalon’s annual meeting of its shareholders was scheduled to occur on April 25,
2019, at The Avalon Inn, located at 9519 East Market Street, Warren, Ohio (the “Annual
Meeting”). In advance of that Annual Meeting, Avalon prepared and filed with the Securities
and Exchange Commission a Proxy Statement (the “Proxy Statement”). A true and accurate
copy of the Proxy Statement is attached hereto as Exhibit A.

10. The Proxy Statement was furnished in connection with the solicitation by
Avalon’s Board of Directors of proxies in the form attached to the Proxy Statement. The Proxy
Statement was provided to all holders of issued and outstanding shares of Class A Common
Stock and Class B Common Stock who were entitled to vote at the Annual Meeting. Among
other things, the Proxy Statement furnished those voting shareholders with information on the
matters that were set for vote at the Annual Meeting. The shareholders were encouraged to fill
out and return the attached proxies thereby instructing the appointed proxies to vote their
respective shares, as directed by the respective shareholders, on the matters set for vote at the
Annual Meeting.

11. One of the matters scheduled for a vote at the Annual Meeting was approval of

the Avalon Holdings Corporation 2019 Long-Term Incentive Plan for its salaried employees (the
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 4 0f10. PagelD #: 77

“2019 Long-Term Incentive Plan’). Pursuant to Avalon’s Articles of Incorporation, the approval
of the 2019 Long-Term Incentive Plan was subject to a vote of the holders of Avalon’s Class A
Common Stock and Class B Common Stock, voting as a single class, with each share of Class A
Common Stock having one (1) vote and each share of Class B Common Stock having ten (10)
votes. See Proxy Statement at p. 2. The Proxy Statement included a description of the material
features of the 2019 Long-Term Incentive Plan, identified the classes of persons entitled to
participate in the Plan, and explained that participation in the Plan would be determined by the
Option Plan Committee. In addition, the text of the 2019 Long-Term Incentive Plan was
attached as an Appendix to the Proxy Statement for the shareholders’ review and consideration.

12. The Board of Directors of Avalon, including the Chairman of its Board, Ronald E.
Klingle, who beneficially owns Sixty-Seven Percent (67%) of Avalon’s voting power,
unanimously recommended approval of the 2019 Long-Term Incentive Plan. Mr. Klingle was
prepared to and intended to vote in favor of the 2019 Long-Term Incentive Plan at the Annual
Meeting. Given his support of the 2019 Long-Term Incentive Plan and that the Plan required
only one vote more than Fifty Percent (50%) of the votes cast at the Annual Meeting to pass,
sufficient votes were in place to approve the measure based on Mr. Klingle’s vote alone.

13. In response to the Proxy Statement, the Board of Directors of Avalon received a
letter (the “Original Demand Letter”) at Avalon’s Warren, Ohio headquarters from a New York
City law firm purporting to represent Stein who was alleged to be the beneficial owner of a
minority of the common stock in Avalon. The Original Demand Letter, which was dated March
29, 2019, alleged that the Proxy Statement violated Section 14(a) of the Securities Exchange Act
of 1934, 15 U.S.C. § 78n(a), because it failed to include information on the 2019 Long-Term

Incentive Plan that was allegedly required by Securities and Exchange Commission rules and
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 5 of 10. PagelD #: 78

regulations; namely the number of salaried employees who would be eligible to participate in the
Plan. A true and accurate copy of the Original Demand Letter is attached hereto as Exhibit B.

14. The Original Demand Letter alleged that the Proxy Statement was “unlawful
under § 14(a) of the Securities Exchange Act of 1934... and must be corrected in advance of
the annual meeting of Avalon shareholders.” It further threatened that a failure to correct the
Proxy Statement “may very well subject [Avalon] to liability and make any grants under the
2019 Plan void ab initio” and warned that Stein “may seek an injunction to prevent a vote of
Avalon stockholders on [the 2019 Long-Term Incentive Plan], an injunction requiring [Avalon]
to correct the 2019 Plan and/or prohibit awards pursuant to the 2019 Plan and such other and
further relief as may be deemed appropriate.”

15. Onor about April 3, 2019, corporate counsel for Avalon called the attorney who
had written the Original Demand Letter, consistent with her request to “[p]lease contact [her]
immediately to discuss this matter” and left a voicemail message because the call was not
answered. Shortly following that attempted call, corporate counsel received a call from Juan
Monteverde, an attorney who, on information and belief, is associated with a New York City law

firm separate from the firm which wrote the Original Demand Letter but who is copied on that

Original Demand {etc iii

16. This is not the first time that Stein, through various New York law firms, has
threatened similar legal action against publicly-traded companies based on purported violations
of Section 14(a) of the Securities Exchange Act of 1934, 15 U.S.C. § 78n(a), in connection with
proxy statements circulated in advance of shareholder votes. For example, and representing only

the tip of the iceberg, Stein has filed thirty-four (34) lawsuits since 2016 in the United States
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 6 of 10. PagelD #: 79

District Court for the Eastern District of New York—her home district—against different
publicly-traded companies complaining of deficiencies in proxy statements and seeking to enjoin
or invalidate shareholder votes because of same. See a list of such lawsuits attached as Exhibit

C.

REDACTED

REDACTED

 

18. Due to Avalon being a controlled corporation with the majority of its voting
power controlled by Mr. Klingle, Stein’s threats and purported claims under Section 14(a) of the
Securities Exchange Act of 1934 were baseless. Under Virginia Bankshares v. Sandberg, 501
U.S. 1083 (1991) (‘Virginia Bankshares’), and its progeny, Stein—whose vote as a purported
minority beneficial owner in Avalon was not required to approve the 2019 Long-Term Incentive
Plan—would be unable to prove the required causation under Section 14(a). In other words,
based on Virginia Bankshares and in the context of a controlled corporation such as Avalon, an
alleged minority beneficial owner like Stein would not have a viable claim under Section 14(a)
because she could not establish, as a matter of law, the required element of causation.

19. Under no circumstances, then, would Stein, in light of Virginia Bankshares, have
been entitled to damages or injunctive relief under Section 14(a) or to subsequently invalidate the
2019 Long-Term Incentive Plan for any purported violation of Section 14(a). Mr. Klingle, the
controlling shareholder, was aware of all material information concerning the 2019 Long-Term

Incentive Plan, including the number of salaried employees who could participate, and intended
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 7 of 10. PagelD #: 80

to vote in favor of the Plan and indeed, as Chairman of Avalon’s Board of Directors, had already
voted as part of the Board in favor of it and was recommending to the other shareholders that
they vote for it as well at the Annual Meeting.

20. Nonetheless, out of concern that Stein would frivolously seek to enjoin and
thereby delay the Annual Meeting or would engage in a meritless attempt to subsequently
invalidate the vote on the 2019 Long-Term Incentive Plan—forcing Avalon to defend against a
lawsuit likely in a state outside of Ohio in which it is not located and does not do business—
Avalon supplemented the Proxy Statement to include the information demanded by Stein. A true
and accurate copy of the Supplemental Proxy Statement is attached hereto as Exhibit D (the
“Supplemental Proxy Statement”).

21. The Supplemental Proxy Statement served to head off a baseless injunction action
from Stein thereby allowing the Annual Meeting to occur as scheduled and for the matters
scheduled then for vote to proceed. It also served to prevent Stein from seeking to invalidate
approval of the 2019 Long-Term Incentive Plan based on any Section 14(a) violation in
connection with the original Proxy Statement—however meritless such a claim would have been
in the context of a controlled corporation under Virginia Bankshares.

22.  Asaresult, the Annual Meeting went forward as scheduled on April 25, 2019.
Not unexpectedly, given Mr. Klingle’s support as the controlling shareholder, the 2019 Long-
Term Incentive Plan passed with the approval of over a majority of the votes cast. Mr. Klingle
voted in favor.

REDACTED

54D) NOE aD)

 
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 8 of 10. PagelD #: 81

REDACTED

REDACTED

REDACTED

 
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 9 of 10. PagelD #: 82

REDACTED

 

COUNTI
DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. §§ 2201-2202

26. Avalon incorporates paragraphs 1-25 as if fully set forth herein.

27. | Under the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, in cases of actual
controversy within its jurisdiction, the district court may “declare the rights and other legal
relations of any interested party seeking such declaration, whether or not further relief is or could
be sought.”

28. Accurrent, actual, and justiciable controversy exists between Avalon and Stein
concerning whether Stein had a viable claim for violation of Section 14(a) of the Securities
Exchange Act of 1934, 15 U.S.C. § 78n(a), in connection with the original Proxy Statement
entitling her to recovery of her attorney fees pursuant to Mills v. The Electric Auto-Lite
Company, 396 U.S. 375 (1970) (“Mills”) and Virginia Bankshares v. Sandberg, 501 U.S. 1083
(1991) (“Virginia Bankshares’).

29. Avalon avers that Stein could not have succeeded under her claim of violation of
Section 14(a) given that Avalon is a controlled corporation and its controlling shareholder
approved the 2019 Long-Term Incentive Plan. Therefore, Stein did not provide a substantial
benefit to Avalon entitling her to the recovery of attorney fees pursuant to Mills and Virginia
Bankshares. In fact, Mills is inapposite to the facts of this case inasmuch as that case did not

involve a controlled corporation like Avalon. Rather, under Virginia Bankshares and in the
Case: 4:19-cv-01210-JRA Doc #: 7 Filed: 06/17/19 10 of 10. PagelD #: 83

context of a controlled corporation, Stein did not have a viable Section 14(a) claim which could
give rise to a valid claim for attorney fees.

30. Avalon requests entry of a judgment declaring that Stein is not entitled to attorney
fees pursuant to Mills and Virginia Bankshares, because she provided no substantial benefit to
Avalon through her meritless Section 14(a) claim. Indeed, Stein’s actions have resulted in
nothing but unnecessary expense to Avalon.

WHEREFORE, Avalon requests a judgment declaring Stein provided no substantial
benefit to Avalon and is not entitled to her attorney fees pursuant to Mills v. The Electric Auto-
Lite Company, 396 U.S. 375 (1970) and Virginia Bankshares v. Sandberg, 501 U.S. 1083 (1991),

and such other relief as the Court may deem just and proper.

Respectfully submitted,

/s/ Lisa S. DelGrosso
Lisa S. DelGrosso (0064938)

Idelgrosso@brouse.com
Christopher T. Teodosio (0089316)

cteodosio@brouse.com
BROUSE McDOWELL

388 South Main Street, Suite 500
Akron, Ohio 44311

Phone: (330) 535-5711

Fax: (330) 253-8601

 

Attorneys for Plaintiff Avalon Holdings
Corporation

[1061233]

10
